Citation Nr: 1515323	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for left shoulder impingement/rotator cuff tendinitis prior to September 10, 2013, and from November 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1996 to June 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case is now under the jurisdiction of the St. Petersburg, Florida RO.

An October 2013 rating decision granted the Veteran a temporary total disability rating based on surgical or other treatment necessitating convalescence from September 10, 2013, through October 31, 2013.  Accordingly, the issues on appeal have been characterized as listed on the title page.

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported pain, stiffness, and limited range of motion due to her service-connected left shoulder disability.  She has indicated that the disability limits her ability to perform heavy lifting.  See March 2011 neurological VA examination report.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders her unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to a disability rating in excess of 10 percent for left shoulder impingement/rotator cuff tendinitis prior to September 10, 2013, and from November 1, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's migraine headaches had their onset during active service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for migraine headaches, which constitutes a complete grant of the Veteran's claim with respect to that issue.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue decided in this decision, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Veterans are considered to have been in sound condition when accepted for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  A preexisting injury will be considered to have been aggravated where there is an increase in disability during service.  38 C.F.R. § 3.306 (2014).

Analysis

The Veteran contends that she first experienced migraine headaches during active service, and that she has experienced them ever since separation from active service.  See, e.g., March 2011 neurological VA examination report.

A review of the Veteran's service treatment records reveals that she was treated for migraine headaches during service on multiple occasions.  On her October 1995 entrance report of medical history, the Veteran denied a history of frequent or severe headaches.  On her October 1995 report of entrance medical examination, the Veteran was noted as being in good health, not on any current medications, and with no complaint of headache, head injury, or neurological condition.  The Veteran was seen in October 1996 for headaches reported as secondary to stress.  In January 1997, she was again seen for headaches, and was diagnosed with migraine headaches and prescribed medications.  In February 1997, the Veteran was treated for recurrent migraines, and reported first experiencing such headaches prior to entering active service.  On an April 1999 report of medical history, the Veteran endorsed a history of severe or frequent headaches, and noted that she first experienced migraine headaches prior to military service, but that her headaches increased in frequency and severity in "the past couple of years."  At her April 1999 discharge medical examination, the Veteran made no complaint of headache, head injury, or neurological condition, but was noted as having a history of migraine headaches.  On a June 1999 separation report of medical history, the Veteran denied history of frequent or severe headaches and stated she was in good health, but also noted that she was on medications for headaches.

The Veteran was provided with a neurological VA examination in March 2011.  At the examination, the Veteran indicated that her headaches began in 1997 or 1998 during active service, and increased in severity around 2009.  The VA examiner diagnosed the Veteran with migraine headaches.  However, noting the Veteran's statements in the record indicating that the headaches predated her entrance to active service, the VA examiner concluded that the Veteran's migraine headaches preexisted her service.  The VA examiner therefore opined that it is less likely than not that the Veteran's headaches were caused by or aggravated by service.

In her notice of disagreement, which was received in June 2011, the Veteran asserted that her headaches did not preexist her active service.  In a January 2015 Appellant's Brief, the Veteran again asserted that she did not receive treatment for migraine headaches prior to her active service.  The Veteran further stated that there are no medical records showing treatment for migraine headaches prior to her active service.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board observes that the Veteran's migraine headaches were not noted upon her induction into active service in October 1995.  She is therefore presumed to have been in sound condition as to headaches when examined, accepted, and enrolled for service.  See 38 U.S.C.A. § 1111.  The burden therefore falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both preexisted the Veteran's active service and was not aggravated by the active service.  However, the only evidence showing that the headaches preexisted the Veteran's active service is the Veteran's own statements in the service treatment records.  There are no contemporaneous records of treatment for headaches prior to service.  Furthermore, the Veteran has since refuted her prior statements, and has indicated that no records of treatment for headaches prior to service exist.  As such, the notations in the service treatment records indicating that the Veteran endorsed a history of headaches prior to active service do not constitute clear and unmistakable evidence that the migraine headaches preexisted her service.  Furthermore, the Veteran has consistently indicated that her headaches increased in severity and frequency during her time in the military.  In addition, there are no contemporaneous records demonstrating the severity of the Veteran's migraine headaches at the time of her entrance into active service.  Therefore, even if there were clear and unmistakable evidence that the headache disability predated her active service, there is no clear and unmistakable evidence that the headache disability was not aggravated during active service.

Accordingly, the presumption of soundness attaches, and the Board will consider the Veteran's claim as one of service connection for a disability that did not preexist her active service.  In regard to evidence of a current disability, the records indicate that the Veteran has been diagnosed with and treated for migraine headaches during the pendency of the appeal.  In regard to evidence of in-service incurrence of that disability, the service treatment records show treatment for migraine headaches during active service.  As to a nexus between the in-service disability and the current disability, the Veteran reports having experienced headache symptoms since active service.  The Veteran is competent to report such symptoms, as they are readily observable by lay persons through the senses.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  In addition, the Board finds there is nothing in the record to impugn the Veteran's credibility on the issue.  The Board finds the Veteran's competent and credible lay evidence probative in establishing a causal connection between the current disability and the in-service disability.  On the other hand, the Board finds that the March 2011 neurological VA examiner's negative nexus opinion is less probative on the issue because it was based on the premise that the Veteran's migraine headaches preexisted her active service and was not aggravated by her active service.  As noted above, the record does not support such a premise.  As such, the evidence is at least in relative equipoise as to whether the Veteran's current migraine headaches had their onset during active service.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and entitlement to service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to a disability rating in excess of 10 percent for left shoulder impingement/rotator cuff tendinitis prior to September 10, 2013, and from November 1, 2013.  The Veteran was provided a VA examination in March 2011, over four years ago.  In the January 2015 Appellant's Brief, the Veteran asserts that her service-connected left shoulder disability has worsened since that time.  Indeed, a review of the record reveals that the Veteran underwent left shoulder arthroscopic surgery for rotator cuff repair in September 2013.  There is no indication of the Veteran's level of functioning since that surgery.  As such, the March 2011 is no longer sufficient to assess the Veteran's current level of functioning.  In light of the medical evidence of record and the Veteran's assertions in the January 2015 Appellant's Brief, a new VA examination is required so that the current nature and severity of the Veteran's service-connected left shoulder disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, the most recent VA treatment records currently of record indicate ongoing treatment for multiple complaints, including the Veteran's service-connected left shoulder disability.  Therefore, there are likely outstanding VA treatment records relevant to the Veteran's service-connected left shoulder disability.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, on remand, updated VA treatment records, to include from the Malcolm Randall VA Medical Center in Gainesville, Florida, for dates October 2013 through the present, must be obtained and associated with the record.

Finally, VA treatment records dated October 2013 indicate that, as part of her treatment plan for the service-connected left shoulder disability, the Veteran is to "Continue follow-up and management with non-VA provider."  This statement suggests that the Veteran receives ongoing treatment from a private medical source for the service-connected left shoulder disability.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the Veteran should be provided an opportunity to identify any outstanding private treatment records relevant to the issue remaining on appeal so that VA may make efforts to obtain them and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for her service-connected left shoulder impingement/rotator cuff tendinitis.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Request all VA treatment records, to include from the Malcolm Randall VA Medical Center in Gainesville, Florida, for dates October 2013 through the present, and associate the records with the claims file.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected left shoulder impingement/rotator cuff tendinitis.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be completed.

All ranges of motion involving the left shoulder joint should be measured, and the examiner should note whether there is any additional functional loss upon repeated range of motion testing due to pain, weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected left shoulder disability, expressed in terms of the degree of additional range of motion loss.

Furthermore, an opinion must be given as to whether there is any additional functional loss during any reported flare-ups, noting the estimated degree of additional range of motion loss during those flare-ups.

A complete rationale must be provided to support any opinion given.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


